DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1-3, 5-6, 8, 10 and 12-15 fail to have proper labels for all the rectangular and circular boxes such as elements 11, 15-16, 80, 60, 13, 113, 71, 210, 220, 222, 60, 221, 1132, 1131, 16, 112, 31, 32, 41, 42 , 1133, 221, 230….as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: camera module, communication module, microcontroller unit, water meter data management unit, image identifying unit, wireless communication unit and wireless radio frequency unit  in claims 1, 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in figure 9:30 of the specification par[0041] for the camera module is described as a hardware device that comprises a lens 31 and flashlight device 32.
The structure described in figure 9:40 of the specification par[0056] for the communication module is described as transceiver device “transmitter and receiver”.
The structure described in figure 9:50 the specification par[0040] for the microcontroller unit is described as a microcontroller device and a transmitter device.
The structure described in figure 9:100 the specification par[0040] for water meter data management unit is a processor that calculates the degree of rotation as part of the server 100.
The structure described in figure 9:120 the specification par[0042] for image identifying unit calculate the degree of water consumption in accordance with the reading image information 301 as part of the server 100.
The structure described in figure 9:40 the specification par[0056] for wireless communication unit uses the communication mode of 4G, 5G, a long range wide area network (LoRaWAN), a narrow band interne of things (NB-IoT) or a wireless network (Wi-Fi) that is part of the transceiver 40.
The structure described in figure 9:42 the specification par[0056] for wireless radio frequency unit that is part of the transceiver 40.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a water meter" in line 2. It is unclear to which water meter is referring to? Is it the same water meter of the monitoring device? Or is it a new water meter that is disposed in the body?.
Claim 1 recites the limitation "the water meter" in lines 3-4 and 7. It is unclear to which water meter is referring to? Is it the water meter of the monitoring device? Or is it the water meter that is disposed in the body?.
Claims 9-10 are rejected as stated above because due to their dependency from claim 1. Claims 9-10 are also indefinite.
Claim 3 recites the limitation "the water meter" in line 3. It is unclear to which water meter is referring to? Is it the water meter of the monitoring device? Or is it the water meter that is disposed in the body?.
Claim 7 recites the limitation "the water meter" in line 2. It is unclear to which water meter is referring to? Is it the water meter of the monitoring device? Or is it the water meter that is disposed in the body?.
Claim 8 recites the limitation "the water meter" in line 2. It is unclear to which water meter is referring to? Is it the water meter of the monitoring device? Or is it the water meter that is disposed in the body?.
Claim 9 recites the limitation "the water meter" in lines 4 and 7. It is unclear to which water meter is referring to? Is it the water meter of the monitoring device? Or is it the water meter that is disposed in the body?.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford (US2008/0218164) in view of Peat et al. (US2020/0116523A1) hereafter Peat.
Regarding claim 1, Sanderford discloses a monitoring device of water meter, comprising:
a body for being mounted on a meter (fig 1 & fig 7A; par[0005]: The consumption of electricity, gas and water is measured by meters which have been installed at the customer's house. par[0043], [0055]: a meter reader according to the present invention includes a light emitter 8 and a light receiver 10. The light emitter 8 emits light towards a rotating disk 4 included in the electric meter.);
a sensor disposed in the body (fig 2:24, 26, 28; par[0045]: a plurality of sensors 24, 26, 28, etc. are disposed around a circumference of the least significant dial 27 at locations corresponding to count numbers on the least significant dial 27 (i.e., count numbers 0, 1, 2, 3 . . . 11).) and used for sensing rotation times of a metal sheet of the water meter so as to indirectly obtain the rotation times of a pointer of the water meter to further obtain a pointer rotation times information (par[0045], [0046]: a plurality of sensors 24, 26, 28, etc. are disposed around a circumference of the least significant dial 27 at locations corresponding to count numbers on the least significant dial 27 (i.e., count numbers 0, 1, 2, 3 . . . 11). The plurality of sensors 24, 26 and 28, etc. may then be used to determine the position of a dial hand 22 based on a difference of reflections of light from the emitter 20.);
a camera module disposed in the body and used for capturing an image of a number display wheel of the meter so as to obtain a reading image information (fig 9:92, par[0057]: the meter reader includes a lens 86 associated with the sensing mechanism 92 (e.g., a CCD camera), and a processing unit 96 having a CPU 98 and a Random Access Memory (RAM) 100. The least significant dials 82 and 84 are illuminated by an LED 94 and light reflected off the dials 82 and 84 is captured via the lens 86 and CCD camera 92. The processing unit 96 then processes the information sensed by the sensing mechanism 92 so as to determine the amount of power used by the consumer);
a communication module disposed in the body and used for connecting with a communication module of another monitoring device of water meter and/or a server (fig 10A:90; par[0058]: The meter reader also includes a transmitter 90 with an antenna 92 technically equivalent to the communication module for transmitting the metering data to a centralized location for further processing technically equivalent to a server); and 
a microcontroller unit disposed in the body and electrically connected with the sensor, the camera module and the communication module (fig 9:98; par[0057]: the meter reader reads two least significant dials 82 and 84 (rather than just one least significant dial). As shown, the meter reader includes a lens 86 associated with the sensing mechanism 92 (e.g., a CCD camera), and a processing unit 96 having a CPU 98 and a Random Access Memory (RAM) 100 technically equivalent to a controller. The least significant dials 82 and 84 are illuminated by an LED 94 and light reflected off the dials 82 and 84 is captured via the lens 86 and CCD camera 92. The processing unit 96 then processes the information sensed by the sensing mechanism 92 so as to determine the amount of power used by the consumer. Further, a depth of field 88 between the lens 86 and optical surface 90 of the CCD camera 92 is set to ensure the proper tolerance such that the least significant dials 82 and 84 are accurately read.), 
the sensor transmitting the pointer rotation times information to the microcontroller unit, the camera module transmitting the reading image information to the microcontroller unit (fig 9:98; par[0057]: the meter reader reads two least significant dials 82 and 84 (rather than just one least significant dial). As shown, the meter reader includes a lens 86 associated with the sensing mechanism 92 (e.g., a CCD camera), and a processing unit 96 having a CPU 98 and a Random Access Memory (RAM) 100 technically equivalent to a controller. The least significant dials 82 and 84 are illuminated by an LED 94 and light reflected off the dials 82 and 84 is captured via the lens 86 and CCD camera 92. The processing unit 96 then processes the information sensed by the sensing mechanism 92 so as to determine the amount of power used by the consumer. Further, a depth of field 88 between the lens 86 and optical surface 90 of the CCD camera 92 is set to ensure the proper tolerance such that the least significant dials 82 and 84 are accurately read.), the microcontroller unit transmitting the received pointer rotation times information and the reading image information to the communication module (fig 10A:90; par[0058]: The meter reader also includes a transmitter 90 with an antenna 92 technically equivalent to the communication module for transmitting the metering data to a centralized location for further processing technically equivalent to a server),
 the communication module transmitting the received pointer rotation times information containing the reading image information to the communication module of another monitoring device of water meter and/or the server (fig 10B:100, par[0058]: The transmitter 90 may format the image data into an on-air message and transmit this data to a receiver 100 including an antenna 98 (see FIG. 10B) technically equivalent to server. The received image may then be formatted as necessary by a processor 102 and displayed on a display 106. Further, the processor 102 may utilize a visual numeric recognition algorithm (optical character recognition) 96 or other type of optical processor 104 to display the proper metering data), 
the server comprising a meter data management unit and an image identifying unit, the water meter data management unit calculating degree of water consumption in accordance with the pointer rotation times information (fig 10B:100, par[0058]: The transmitter 90 may format the image data into an on-air message and transmit this data to a receiver 100 including an antenna 98 (see FIG. 10B) technically equivalent to server. The received image may then be formatted as necessary by a processor 102 and displayed on a display 106. Further, the processor 102 may utilize a visual numeric recognition algorithm (optical character recognition) 96 or other type of optical processor 104 to display the proper metering data), 
the image identifying unit calculating consumption in accordance with the reading image information (fig 10B:102, par[0058]: The received image may then be formatted as necessary by a processor 102 and displayed on a display 106. Further, the processor 102 technically equivalent to the image identifying unit, that may utilize a visual numeric recognition algorithm (optical character recognition) 96 or other type of optical processor 104 to display the proper metering data), and 
the server selecting at least one of the pointer rotation times information and the reading image information as a basis for calculating degree of consumption for meter (par[0047]; [0058]: the processing unit can concentrate on sensors 26 and 28 and ignore the other sensors or pay less attention to them so as to further reduce the amount of required processing (and accordingly reduce the amount of battery consumption required to operate the meter reader). A processing unit (not shown) processes the information sensed by the sensing mechanism so as to determine the amount of power used by the consumer. The meter reader also includes a transmitter 90 with an antenna 92 for transmitting the metering data to a centralized location for further processing. The transmitter 90 may format the image data into an on-air message and transmit this data to a receiver 100 including an antenna 98 (see FIG. 10B). The received image may then be formatted as necessary by a processor 102 and displayed on a display 106. Further, the processor 102 may utilize a visual numeric recognition algorithm (optical character recognition) 96 or other type of optical processor 104 to display the proper metering data.).
Sanderford does not explicitly discloses the monitoring device comprising: a water meter; the communication module transmitting the received pointer rotation times information containing an identifier to the communication module of another monitoring device of water meter and/or the server; and the server selecting at least one of the pointer rotation times information and the reading image information as a basis for calculating degree of water consumption for each water meter.
Peat discloses the monitoring device comprising: water meter (par[0030]: Meter 102 may include a device that is configured to measure usage of a resource. For example, meter 102 may be a water meter);
the communication module transmitting the received pointer rotation times information containing an identifier (fig 2:”Meter Identifier”; par[0043]: Meter identifier field 205 stores data indicating an identifier of meter 102, MIU 105, or both. As previously described, the identifier may be unique or not unique. For example, the identifier may be implemented as an equipment identifier, a media access control (MAC) address associated with MIU 105, a model number, a serial number, or another other type of string that identifies meter 102, MIU 105, or both) to the communication module of another monitoring device of water meter and/or the server (fig 1:129; par[0038], : Factory data repository 129 includes a network device that stores certified configuration data of utility meters. the certified configuration data includes an identifier that identifies a meter. According to some implementations, the identifier is unique from any other meter. According to other implementations, the identifier is not unique. For example, the identifier may be a model number, a class number, or another type of identifier that is shared among some other meters. The identifier may correlate to the other certified configuration data (e.g., number of dials, etc.).); and 
the server selecting at least one of the pointer rotation times information and the reading image information as a basis for calculating degree of water consumption for each water meter fig 2; (par[0041]: the certified configuration data includes an identifier of a meter/MIU that correlates to various instances of other certified configuration data. The certified configuration data may be stored in a table or other suitable data structure or database. By way of further example, a table 200 includes a meter identifier field 205, a number of dials field 210, a decimal placement field 215, and a unit of measure field 220. As further illustrated, table 200 includes records 235-1 through 235-T that each includes a grouping of fields 205 through 220 that may be correlated).
One of ordinary skill in the art would be aware of both the Sanderford and the Peat references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the identifier feature as disclosed by Peat to gain the functionality of providing a configuration data is certified for data accuracy, integrity, and/or reliability (referred to herein as “certified configuration data”) that includes an identifier that identifies the meter/MIU, such as an equipment identifier labeled or printed on the meter/MIU or an identifier stored in a register of the MIU. The identifier may be unique or not unique relative to other meters/MIUs.

Regarding claim 4, Sanderford in view of Peat discloses the monitoring device of water meter according to claim 1, 
wherein the communication module comprises a wireless communication unit connected with the server (Peat par[0032]: Access network 110 may include one or multiple wireless networks that include one or multiple wireless (e.g., radio) technologies that support a meter system and the services as described herein. According to various exemplary embodiments, access network 110 may include a Long Range wide area network (LoRaWAN), a Sigfox low-power WAN (LPWAN), an Ingenu machine network, an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (e.g., a Fourth Generation radio access network (4G RAN)), a 4.5G RAN, a next generation RAN (e.g., a 5G-access network), a public land mobile network (PLMN), a Worldwide Interoperability for Microwave Access (WiMAX) network, a mobile transceiver network, a proprietary wireless network (e.g., owned and operated by a utility company (e.g., a water utility company, etc.)), and/or other types of networks, such as a wired network, the Internet, a wide area network (WAN), a metropolitan area network (MAN), a data transport network, a backhaul network, and/or other type of wired/wireless network), and 
the wireless communication unit uses the communication mode of 4G, 5G, a long range wide area network (LoRaWAN), a narrow band internet of things (NB-IoT) or a wireless network (Peat par[0032]: Access network 110 may include one or multiple wireless networks that include one or multiple wireless (e.g., radio) technologies that support a meter system and the services as described herein. According to various exemplary embodiments, access network 110 may include a Long Range wide area network (LoRaWAN), a Sigfox low-power WAN (LPWAN), an Ingenu machine network, an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (e.g., a Fourth Generation radio access network (4G RAN)), a 4.5G RAN, a next generation RAN (e.g., a 5G-access network), a public land mobile network (PLMN), a Worldwide Interoperability for Microwave Access (WiMAX) network, a mobile transceiver network, a proprietary wireless network (e.g., owned and operated by a utility company (e.g., a water utility company, etc.)), and/or other types of networks, such as a wired network, the Internet, a wide area network (WAN), a metropolitan area network (MAN), a data transport network, a backhaul network, and/or other type of wired/wireless network).

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Malkes et al. (US2019/0335074A1) hereafter Malkes.
Regarding claim 2, Sanderford in view of Peat discloses the monitoring device of water meter according to claim 1, wherein the body is provided with at least one lens hole (fig 6:72; par[0054]: the meter reader 75 according to the present invention includes a radio transmitter 80, a power unit 78, a camera 76 (such as a CCD camera), a lens 72 and an infrared LED 74) and at least one flashlight hole (fig 6:74, par[0054]: The infrared LED 74 technically equivalent to the flashlight hole is a means that illuminates a display portion 71 of a meter 62 having usage dials 64, 66, 68 and 70. Note according to the present invention, only the least significant dial 64 is captured by the meter reader 75.).
Sanderford in view of Peat does not explicitly disclose the camera module comprises at least one lens and at least one flashlight, the at least one lens faces the at least one lens hole, and the at least one flashlight faces the at least one flashlight hole.
Malkes discloses the camera module comprises at least one lens (fig 8:810, par[0071]: The lens 810 itself may be any type of camera lens, including a fisheye lens, a wide-angle lens, a standard prime lens, a zoom lens, a macro lens, a telephoto lens, or any combination thereof.) and at least one flashlight (fig 8:860, par[0070]: A light source 855, such as a flashlight, may be one of the components actuated. For example, if the environmental effect to be mitigated is darkness of an area in field of view of the camera 130—caused by nighttime if the area in field of view is outdoors or caused by poor illumination if the area in field of view is indoors—the light source 855 may be activated to mitigate the darkness.), 
the at least one lens faces the at least one lens hole (fig 8:810, par[0072]: the meter 820 includes a camera unit 206 comprises a lens hole that faces the lens 810), and 
the at least one flashlight faces the at least one flashlight hole (fig 8:855, par[0070]: the flashlight hole 855 faces a flashlight source 860).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Malkes references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the flashlight feature as disclosed by Malkes to gain the functionality of providing a cleaner look to the diffusers you use to soften your lighting, reflectors can change the angles and intensity of bounced light, a flexibility to the ways you can angle and turn it, and a better illumination of subjects who are farther away.

3.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat and Malkes, in view of Rogers et al. (PatentUS5789672) hereafter Rogers,. and further in view of Markovich (Patent US6280805B1).
Regarding claim 3, Sanderford in view of Peat and Malkes does not explicitly disclose the monitoring device of water meter wherein the body comprises an annular wall with a fogged surface and a transparent window from which a user can visually observe the number display wheel of the water meter; the annular wall is non-opaque; the body comprises a shield body slidably disposed on the body and movable between an open position and a closed position; when the shield body is at the closed position, the shield body completely shields the annular wall; and when the shield body is at the open position, the shield body does not shield the annular wall.
Rogers discloses the monitoring device of water meter wherein 
the body comprises an annular wall with a fogged surface and a transparent window from which a user can visually observe the number display wheel of the water meter (fig 2:30, col 1 ln 9-15, col 3 ln 55-60: The polycarbonate cover of the prior art is replaced by a moulded glass cover 30. In this example borosilicate glass was selected for its vapor transmission barrier properties, moulding capabilities, mechanical strength, thermo-dimensional stability and optical transmissivity. the present invention relates to metering assemblies in which there is a dual requirement for a transparent window--enabling viewing of an internal number wheel or other display--and an electrical terminal passing through the transparent window--enabling a connection to be made between remote meter reading equipment and circuitry within the meter.); 
the annular wall is non-opaque (col 1 ln 32-36, col 2 ln 34-36: It is a requirement of the market that, in addition to the remote reading facility, the water meter should continue to have a number wheel or other display directly viewable at the meter. The meter housing must therefore continue to include a transparent window.).
One of ordinary skill in the art would be aware of the Sanderford, Peat, Malkes and Rogers references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the transparency display feature as disclosed by Rogers to gain the functionality of providing metering assemblies in which there is a dual requirement for a transparent window--enabling viewing of an internal number wheel or other display--and an electrical terminal passing through the transparent window--enabling a connection to be made between remote meter reading equipment and circuitry within the meter.
Sanderford in view of Peat, Malkes and Rogers does not explicitly disclose the monitoring device comprising: the body comprises a shield body slidably disposed on the body and movable between an open position and a closed position; when the shield body is at the closed position, the shield body completely shields the annular wall; and when the shield body is at the open position, the shield body does not shield the annular wall.
Markovich discloses the monitoring device comprising: 
the body comprises a shield body slidably disposed on the body and movable between an open position and a closed position (fig 5:28 & fig 6:28; col 2 ln 40-44 and col 4 ln 58-63: FIG. 5 is a side elevational view of the cover apparatus, illustrating the cover in an open position, and being partially broken away to illustrate various features thereof; FIG. 6 is a sectional view taken along line 6--6 of FIG. 4, illustrating the cover in the closed position. With reference to FIG. 7, the lock assembly 30 is connected between the base and the cover, and is shiftable between a locked position in which the cover cannot be moved from the closed position and an unlocked position in which the cover can be moved to the open position to allow access to the end face of the meter casing); 
when the shield body is at the closed position, the shield body completely shields the annular wall (fig 4 & 6:28; col 4 ln 51-57, col 5 ln 32-40, col 4 ln 58-63: The cover 28 is sized for receipt on the base over the outer end opening, and is movable relative to the base between a closed position covering the end opening and an open position exposing the end opening. it would be possible to substitute a hinged connection in which the cover is hingedly connected to the base for pivotal movement about an axis extending in a direction generally parallel to the plane in which the window is disposed so that the cover can be pivoted between the open and closed positions. Other known expedients for connecting the cover to the base may also be employed so long as the cover can be shifted between closed and open positions and locked shut to prevent vandalism and tampering.); and 
when the shield body is at the open position, the shield body does not shield the annular wall (col 5 ln 32-40: fig 5:28; and col 4 ln 58-63: When the key is used to unlock the lock assembly, the internal mechanism of the second element releases the detent for inward radial movement, allowing the second element to be removed from the first element, and permitting the cover to be removed from the base. it would be possible to substitute a hinged connection in which the cover is hingedly connected to the base for pivotal movement about an axis extending in a direction generally parallel to the plane in which the window is disposed so that the cover can be pivoted between the open and closed positions. Other known expedients for connecting the cover to the base may also be employed so long as the cover can be shifted between closed and open positions and locked shut to prevent vandalism and tampering.).
One of ordinary skill in the art would be aware of the Sanderford, Peat, Malkes, Rogers and Markovich references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the shield body feature as disclosed by Markovich to gain the functionality of providing a special housing for meters, wherein protective covers are provided which shield the meter from vandalism and tampering.

4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Chun (US2020/0245235A1).
Regarding claim 5, Sanderford in view of Peat discloses the monitoring device of water meter wherein the communication module comprises a wireless radio frequency unit (Sanderford par[0054]: the meter reader 75 according to the present invention includes a radio transmitter 80) and (Peat par[0032]: Access network 110 may include one or multiple wireless networks that include one or multiple wireless (e.g., radio) technologies that support a meter system and the services as described herein. According to various exemplary embodiments, access network 110 may include a Long Range wide area network (LoRaWAN), a Sigfox low-power WAN (LPWAN), an Ingenu machine network, an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (e.g., a Fourth Generation radio access network (4G RAN)), a 4.5G RAN, a next generation RAN (e.g., a 5G-access network)).
Sanderford in view of Peat does not explicitly disclose the monitoring device of water meter wherein the communication module having an automatic networking mode and a manual networking mode; wherein when being set in the automatic networking mode, the wireless radio frequency unit is automatically and randomly connected with a wireless radio frequency unit of one of a plurality of monitoring device of water meters; and wherein when being set in the manual networking mode, the wireless radio frequency unit is set to be manually connected with wireless radio frequency unit(s) of at most two monitoring device of water meters closest to the wireless radio frequency unit.
Chun discloses the monitoring device of water meter wherein the communication module having an automatic networking mode and a manual networking mode (Chun par[0389], [0390], [0403]: The UE shall support both manual and automatic network selection mechanisms (modes). The UE shall select the last mode used, as the default mode, at every switch-on.); 
wherein when being set in the automatic networking mode, the wireless radio frequency unit is automatically and randomly connected with a wireless radio frequency unit of one of a plurality of monitoring device of water meters (Chun par[0389]: For automatic network selection, the UE selects and attempts to register with the available NPN identified by a PLMN ID and NID for which the UE has SUPI and credentials. If multiple NPNs are available that the UE has SUPI and credentials for, then the priority order for selecting and attempting to register with NPNs is based on UE implementation. For manual network selection UEs operating in NPN mode present the list of NIDs and related human-readable names (if available) of the available NPNs the UE has SUPI and credentials for.); and 
wherein when being set in the manual networking mode, the wireless radio frequency unit is set to be manually connected with wireless radio frequency unit(s) of at most two monitoring device of water meters closest to the wireless radio frequency unit (Chun par[0390]: For automatic network selection, the UE selects and attempts to register with the available NPN identified by a PLMN ID and NID for which the UE has SUPI and credentials. If multiple NPNs are available that the UE has SUPI and credentials for, then the priority order for selecting and attempting to register with NPNs is based on UE implementation. For manual network selection UEs operating in NPN mode present the list of NIDs and related human-readable names (if available) of the available NPNs the UE has SUPI and credentials for.).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Chun references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the network selection feature as disclosed by Chun to gain the functionality of providing a method for efficiently and power-efficiently select a dedicated network and a public network, in order to ensure a quality and stability of a communication service.

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Melugin et al. (US2017/0364734A1) hereafter Melugin.
Regarding claim 6, Sanderford in view of Peat does not explicitly disclose the monitoring device of water meter wherein the body is provided with at least two containing slots, the sensor, the communication module and the microcontroller unit are integrated on a circuit board and disposed in one of the containing slots, the camera module is integrated on another circuit board and deposed in the other containing slot, the monitoring device of water meter further comprises a cover body covering a containing portion for closing the containing slots.
Melugin discloses the monitoring device of water meter wherein the body is provided with at least two containing slots, the sensor (fig 3:312, par[0028]: a light/tamper sensor (312)), the communication module (fig 4:406, par[0029]: wireless antennas 406) and the microcontroller unit (fig 4:414; par[0029]: a main processor 414) are integrated on a circuit board and disposed in one of the containing slots (fig 4:210; par[0029]: FIG. 4 illustrates a cross section of the electronics enclosure 210 showing internal components technically equivalent to a circuit baord with different slots, in accordance with one or more implementations), 
the camera module is integrated on another circuit board and deposed in the other containing slot (fig 4:416 & 418; par[0029]: a camera image sensor 416, a camera lens 418), the monitoring device of water meter further comprises a cover body covering a containing portion for closing the containing slots (fig 4:402; par[0029]: Depicted are an electronics enclosure base 402 without the main lid body attached).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Melugin references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the slots  feature as disclosed by Melugin to gain the functionality of providing an efficient layout structure with a water meter box lid that optically reads water usage data and communicates the data over a wireless network connection to a database, providing water usage, tamper detection, leak detection, auditing of automated meter reading and meter identity verification.

6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Home (US2009/0301585A1).
Regarding claim 7, Sanderford in view of Peat does not explicitly disclose the monitoring device of water meter wherein the body is provided with at least one first clamping portion, the water meter has at least one second clamping portion, and the at least one first clamping portion is detachably clamped on the at least one second clamping portion.
Home discloses the monitoring device of water meter 
wherein the body is provided with at least one first clamping portion (fig 5:1D, par[0022]: An upper clamp 1D extends from opposite sides of the inverted slope surface 1C substantially in an upward direction to selectively and releasably clamp the vertical branch tube 2B), the water meter has at least one second clamping portion (fig 5:1E, par[0022]: The meter casing 1B also forms a side clamp 1E corresponding to the horizontal branch tube 2D that is set opposite to a horizontally-extending gas outlet tube 2C of the gas canister valve ), and the at least one first clamping portion is detachably clamped on the at least one second clamping portion (par[0027]: the gas meter 1 is not fixedly mounted to a specific gas canister and a user, with an attempt to change the gas canister that is believed to be consumed up, can conveniently bring the gas meter 1 to a gas canister yard to check the quantity of gas inside a canister by efficiently positioning the gas meter 1 against the gas canister valve 2 of the used canister or the gas canister valve 2 of a new canister, and then the gas meter 1 can be readily removed from the gas canister valve for quickly checking the canisters).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Home references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the clamping feature as disclosed by Home to gain the functionality of providing an increased strength of supporting an upper clamp and the side clamp each comprise a resiliently deformable C-shaped clip having an opening facing a corresponding clamped portion, whereby the meter, after being mounted to can be detached by being forcibly pulled and can then be re-mounted to another canister for further use.

7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Thoma (US2016/0235023A1).
Regarding claim 8, Sanderford in view of Peat does not explicitly disclose the monitoring device of water meter wherein the body is provided with at least one vent for eliminating mist on a surface of a display unit of the water meter.
Thoma discloses the monitoring device of water meter wherein the body is provided with at least one vent for eliminating mist on a surface of a display unit of the water meter (par[0024]: In particular embodiments, the tray also includes at least one vent extending through the tray and providing air flow communication between regions along the underside and topside of the tray. The one or more vents are configured for directing airborne water droplets, fog, or mist from along the underside of the tray to a region along the topside of the tray. The one or more vents serve to promote transport of water droplets, fog, or mist to region(s) of plants extending above the tray such as leaves and shoots).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Thoma references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the vent feature as disclosed by Thoma to gain the functionality of providing one or more vents for directing airborne water droplets, fog, or mist from along the underside of the tray to a region along the topside of the tray, and promoting transport of water droplets, fog, or mist to region(s) of plants extending above the tray such as leaves and shoots.

8.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Qureshi et al. (US2007/0241930A1) hereafter Qureshi.
Regarding claim 9, Sanderford in view of Peat discloses the monitoring device of water meter further comprising a battery deposed in the body and electrically connected with the microcontroller unit (fig 6:80; par[0056], [0052]: the processing unit can concentrate on sensors 26 and 28 and ignore the other sensors or pay less attention to them so as to further reduce the amount of required processing (and accordingly reduce the amount of battery consumption required to operate the meter reader). the power unit 80 illustrated in FIG. 6 may include rechargeable battery cells to provide power to the meter reader 75). 
Sanderford in view of Peat does not explicitly disclose the monitoring device wherein the microcontroller unit has a standby mode and an turn-on mode; wherein when the sensor senses that the metal sheet of the water meter stops rotation, the microcontroller unit receives no pointer rotation times information and switches into the standby mode, and the microcontroller unit  further controls the camera module and the communication module to stop operation; and wherein when the sensor senses that the metal sheet of the water meter starts rotation, the microcontroller unit is immediately wakened after receiving the pointer rotation times information and switches into the turn-on mode, and the microcontroller unit further controls the camera module and the communication module to start operation.
Qureshi discloses the monitoring device wherein the microcontroller unit has a standby mode and an turn-on mode (par[0024]: When such a magnetic pole is not sensed by a switch sensor 302, the Reed switch 302 is open, effectively directing microprocessor 304 to enter sleep mode and conserve energy. Responsive to sensing the magnetic pole, a respective Reed switch closes, causing microcontroller 304 to wake-up from sleep mode and begin sensing module 416 processing.); 
wherein when the sensor senses that the metal sheet of the water meter stops rotation, the microcontroller unit receives no pointer rotation times information and switches into the standby mode, and the microcontroller unit  further controls the camera module and the communication module to stop operation (par[0024]: When such a magnetic pole is not sensed by a switch sensor 302, the Reed switch 302 is open, effectively directing microprocessor 304 to enter sleep mode and conserve energy. Responsive to sensing the magnetic pole, a respective Reed switch closes, causing microcontroller 304 to wake-up from sleep mode and begin sensing module 416 processing. Such processing includes, for example, incrementing a count indicating a number of magnetic rotations of rotating disc magnet 108 over a configurable period. This count takes into consideration of the two-switch 302 configuration (i.e., for each rotation, each switch 302 increments the count) ); and 
wherein when the sensor senses that the metal sheet of the water meter starts rotation, the microcontroller unit is immediately wakened after receiving the pointer rotation times information and switches into the turn-on mode, and the microcontroller unit further controls the camera module and the communication module to start operation (par[0024]: When such a magnetic pole is not sensed by a switch sensor 302, the Reed switch 302 is open, effectively directing microprocessor 304 to enter sleep mode and conserve energy. Responsive to sensing the magnetic pole, a respective Reed switch closes, causing microcontroller 304 to wake-up from sleep mode and begin sensing module 416 processing. Such processing includes, for example, incrementing a count indicating a number of magnetic rotations of rotating disc magnet 108 over a configurable period. This count takes into consideration of the two-switch 302 configuration (i.e., for each rotation, each switch 302 increments the count) ).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Qureshi references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the power mode feature as disclosed by Qureshi to gain the functionality of providing an efficient power consuming and conserving energy to extend life of the batter(ies) .

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford in view of Peat, and further in view of Addink et al. (US2003/0183018A1) hereafter Addink.
Regarding claim 10, Sanderford in view of Peat discloses the monitoring device of water meter according to claim 1, 
wherein after calculating the degree of water consumption in accordance with the pointer rotation times information and the reading image information (Peat fig 7:725; par[0090]: In block 725, it is determined whether the certified configuration data matches the installation-based configuration data pertaining to the meter/MIU. For example, in response to receiving the certified configuration data, MDM system 125 compares the certified configuration data against the installation-based configuration data. By way of further example, MDM system 125 compares the number of dials, the placement of the decimal, and the unit of measure between these instances of configuration data), 
the server compares the pointer rotation times information and the reading image information of each water meter (Peat fig 7:725; par[0090]: In block 725, it is determined whether the certified configuration data matches the installation-based configuration data pertaining to the meter/MIU. For example, in response to receiving the certified configuration data, MDM system 125 compares the certified configuration data against the installation-based configuration data. By way of further example, MDM system 125 compares the number of dials, the placement of the decimal, and the unit of measure between these instances of configuration data), and 
if an error between the degree of water consumption calculated in accordance with the pointer rotation times information and that calculated in accordance with the reading image information, the server transmits a warning signal to a manager of the server (par[0092]: When it is determined that the certified configuration data does not match the installation-based configuration data (block 725-NO), a response, which indicates that the installed-based configuration data is not valid, is generated and transmitted (block 735). For example, MDM system 125 generates and transmits a response to billing system 127 indicating that the installed-based configuration data is not valid.).
Sanderford in view of Peat does not explicitly disclose the monitoring device comprising if an error between the degree of water consumption calculated of each water meter is greater.
Addink discloses the monitoring device comprising if an error between the degree of water consumption calculated of each water meter is greater than 1% (fig 5:540, par[0047]: In FIG. 5, step 540 the microprocessor compares the measured flow rate or measured total flow to the expected flow rate or expected total flow, respectively. If the measured flow rate or measured total flow differ by a certain percentage from the expected flow rate or expected total flow, respectively, then the microprocessor may determine that a flow anomaly has occurred. The term `flow anomaly` as used herein, refers to a measured flow rate or measured total flow that varies from the expected flow rate or expected total flow by a predetermined percentage. The predetermined percentage can vary based on the irrigation site, acceptable flow error and other factors. There are several factors that may cause a flow anomaly. A flow anomaly may be due to the fact that no flow was detected because there was a power outage and therefore no power was provided to the flow meter to allow it to measure the flow. It may be due to an error in the measurement of the flow rate because of excessive flow meter wear due to the age of the flow meter. Additionally, a foreign object in the flow stream may prevent the flow from being measured correctly. For example, with a water propeller flow meter).
One of ordinary skill in the art would be aware of the Sanderford, Peat and Addink references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Sanderford to implement the error rate feature as disclosed by Addink to gain the functionality of providing an efficient solution to prevent an anomaly using reasonable and effective methods and devices that will accurately determine the amount of water applied for a specific time period to a specific area of land.
Sanderford in view of Peat and Addink discloses the claimed invention except for each water meter is greater than 1%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the specific rate as a predetermined threshold within the metering system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion
Patent US5880464 to Vrionis discloses a meter reader for reading a meter by reading a shadow made by a meter pointer on the face of the meter. The meter reader includes a light source for shining a light toward the meter, a pulse control circuit for pulsing the light source, two light sensors for receiving reflections of the pulsed light from two sections of the face, a detection circuit for detecting the intensity of the reflections received by each of the sensors, a microprocessor system for calculating an intensity relationship between the intensities received by each of the sensors, a counter for incrementing a meter readout count when the intensity relationship varies indicating that the shadow has passed over both sections of the meter face, and a transmitter for transmitting the meter readout count in a meter readout signal.
Patent US5870140 to Gillberry a system for remote meter viewing and reporting. The system comprises a remote camera located at the meter. The remote camera is coupled to a central computer through a communications channel. In response to a command from the central computer, the camera scans the meter face, i.e. readings on the dials, and stores an image in memory. The scanned image is transmitted to the central computer. The central computer includes software for analyzing the scanned image in determining the consumption of electricity, for example, by comparing the current readings on the dials with the readings on the dials taken at the last billing cycle. The processed image is then used to generate a billing statement which is sent to the household consumer using conventional post. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685